DAUKSCH, Judge.
This is an appeal from a judgment in a marital dissolution ease. Two issues on appeal merit discussion. First, there was an extremely wide variance between the estimates of value of the marital property, and at least a suggestion in the record that both parties were untruthful. There is no question that the minimum value of the marital property was $10,000. The husband’s affidavit supports that minimum, yet the wife was given only $1,000 as her share. Nothing in the record supports that small amount. There is á large amount of evidence to support a much greater value of the marital property. Additionally, there is evidence that appellee misappropriated property belonging solely to appellant. Contrasting the evidence with the judge’s ruling, we are impelled to require a new hearing and adjudication of all alimony and property issues.
The second issue is the award of attorneys’ fees and .the failure to pay them. That issue must also be addressed at the new hearing, which new hearing should be before another judge.
We affirm the final judgment in all other respects.
AFFIRMED in part; REVERSED in part; REMANDED.
HARRIS and ANTOON, JJ., concur.